*459Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered June 20, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of five years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence warranted the conclusion that the object which defendant threw into a car was the large package of drugs recovered by the police.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Concur—Nardelli, J.P., Andrias, Sullivan, Ellerin and Gonzalez, JJ.